
	
		II
		111th CONGRESS
		2d Session
		S. 3057
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2010
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide to the Secretary of Interior a mechanism to
		  cancel contracts for the sale of materials CA–20139 and CA–22901, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Soledad Canyon High Desert, California
			 Public Lands Conservation and Management Act of
			 2010.
		2.Finding and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Soledad Canyon
			 area
					(A)Two valid Federal
			 contracts, privately held, numbered CA–20139 and CA–22901, and issued under the
			 Materials Act of 1947, authorize extraction of approximately 56,000,000 tons of
			 sand and gravel from the Federal mineral estate in lands located in Soledad
			 Canyon adjacent to the City of Santa Clarita, California.
					(B)It is in the best
			 interest of the citizens of California and the Federal Government to cancel the
			 Contracts and prohibit future mining in the area that was subject to the two
			 Federal Contracts in the Soledad Canyon area of California.
					(C)The holder of the
			 Contracts should receive, as compensation for such cancellation, the fair
			 market value of the Contracts and all costs, fees, and covered liabilities
			 incurred by the Contract Holder in good faith in its efforts to develop the
			 Contracts.
					(D)A site-specific
			 solution that is fair to the Contract Holder and that seeks to protect the
			 environment and minimize impacts on local transportation systems is in the best
			 interest of the Nation.
					(E)Considerable sums
			 of money have been expended by the Contract Holder and the City of Santa
			 Clarita on legal and other services in trying to ensure their interests are
			 protected with respect to the Contracts CA–20139 and CA–22901.
					(F)Facilitation of an
			 open-space corridor between the two arms of the Angeles National Forest that
			 enhances environmental and wildlife values is in the national interest.
					(2)Victorville
			 area
					(A)The Bureau of Land
			 Management has extensive land ownership in small and large parcels interspersed
			 with or adjacent to private land in and around Victorville, California, making
			 many of these parcels difficult to manage and appropriate for disposal.
					(B)Certain public
			 lands near Victorville, California, have been previously identified for
			 disposal as a result of the Bureau of Land Management’s West Mojave Land
			 Management Plan which was approved in 2006 with public involvement and
			 participation.
					(C)In order to
			 promote responsible and orderly economic development, certain public lands
			 should be sold at fair market value to the City of Victorville or the County of
			 San Bernardino; both located in California.
					(b)PurposesThe
			 purposes of this Act are the following:
				(1)To provide to the
			 Bureau of Land Management the authority to cancel Contracts CA–20139 and
			 CA–22901 and prohibit future mining in the area that was subject to the two
			 Federal Contracts in the Soledad Canyon area of California.
				(2)To provide a means
			 for the Contract Holder to recover for the cancellation of the Contracts, the
			 fair market value of the Contracts and the Contract Holder’s expenditures and
			 covered liabilities incurred pursuing the development of the Contracts.
				(3)To provide the
			 Bureau of Land Management tools to verify expenses incurred by the Contract
			 Holder and provide relief.
				(4)To provide
			 timelines for the verification of costs incurred by the Contract Holder and the
			 determination of compensation and to provide a dispute resolution
			 process.
				(5)To
			 provide for the orderly disposal of certain Federal lands in San Bernardino
			 County, California, and to provide for the acquisition of environmentally
			 sensitive lands in the State of California.
				3.DefinitionsIn this Act:
			(1)City of Santa
			 ClaritaThe term City of Santa Clarita means the
			 City of Santa Clarita, California.
			(2)City of
			 VictorvilleThe term City of Victorville means the
			 City of Victorville, California.
			(3)County of San
			 BernardinoThe term County of San Bernardino means
			 the County of San Bernardino, California.
			(4)ContractsThe
			 term Contracts means the Bureau of Land Management mineral
			 contracts numbered CA–20139 and CA–22901.
			(5)Contract
			 HolderThe term Contract Holder means the private
			 party to the Contracts CA–20139 and CA–22901, and its successors that hold
			 legal interests in such Contracts.
			(6)Covered
			 liabilitiesThe term covered liabilities includes
			 any court-ordered or court-approved payment, settlement, or other liability on
			 the part of the Contract Holder for damages, costs, compensation, or
			 reimbursement to any third party for agreements entered into by the Contract
			 Holder in good faith prior to January 1, 2008, in order to exercise rights
			 under the Contracts.
			(7)Environmentally
			 sensitive landThe term environmentally sensitive
			 land means land or an interest in land, the acquisition of which by the
			 United States would, in the judgment of the Secretary or the Secretary of
			 Agriculture—
				(A)promote the
			 preservation of natural, scientific, aesthetic, historical, cultural,
			 watershed, wildlife, and other values contributing to public enjoyment and
			 biological diversity;
				(B)enhance
			 recreational opportunities and public access;
				(C)provide the
			 opportunity to achieve better management of public land through consolidation
			 of Federal ownership; or
				(D)otherwise serve
			 the public interest.
				(8)Materials Act of
			 1947The term Materials Act of 1947 means the Act of
			 July 31, 1947 (chapter 406; 61 Stat. 681; 30 U.S.C. 601–604).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(10)Special
			 accountThe term special account means the account
			 in the Treasury of the United States established under subsection 5(i).
			4.Cancellation of
			 the contracts; compensation to contract holder
			(a)Contract
			 cancellationsThe Secretary shall cancel Bureau of Land
			 Management mineral Contracts CA–20139 and CA–22901 and withdraw those areas
			 that were subject to the Contracts from further mineral entry under all mineral
			 leasing and sales authorities available to the Secretary, effective on the date
			 of the enactment of this Act.
			(b)CompensationAs
			 compensation for the cancellation of the Contracts, the Contract Holder shall
			 receive the following amounts, whether determined by agreed negotiated value or
			 awarded by judgment of the United States Court of Federal Claims in accordance
			 with the referral provisions of subsection (g)—
				(1)the fair market
			 value of the cancelled Contracts, determined in accordance with subsection
			 (e);
				(2)the Contract
			 Holder’s expenditures in trying to bring the Contracts into commercial
			 production, as described in subsection (f);
				(3)interest on the
			 compensation provided for in paragraphs (1), (2), and (4) from the date of the
			 enactment of this Act until the last day of the month preceding the date on
			 which payment is made, compounded quarterly and computed at the rate applicable
			 to marketable obligations of the United States of three year maturity for the
			 period involved; and
				(4)covered
			 liabilities incurred in trying to bring the Contracts into commercial
			 production, as described in subsection (f); provided, however, that
			 compensation for covered liabilities may be paid to Contract Holder under this
			 section for up to 15 years following the effective date of this Act.
				(c)Means of
			 payment; assurances of payment
				(1)Full faith and
			 creditThe full faith and credit of the United States is hereby
			 pledged to the payment of the compensation provided for in subsection
			 (b).
				(2)Means of
			 paymentCompensation paid to Contract Holder under this Act shall
			 be paid by means of disbursement of funds from the special account created in
			 the Treasury of the United States pursuant to section 5(i) except as otherwise
			 provided in paragraph (3).
				(3)Payment by
			 deadlineNotwithstanding paragraph (2) or any other provision of
			 this Act, in the event that the Contract Holder has not received all of the
			 compensation provided for in this section on or before the third anniversary of
			 the enactment of this Act, all compensation then remaining to be paid to
			 Contract Holder shall be paid from the permanent judgment appropriation
			 established pursuant to section 1304 of title 31, United States Code.
				(4)Negotiated
			 agreementAny negotiated
			 agreement between the Secretary and the Contract Holder as to the amount of
			 compensation described in subsection (b) shall be deemed to be a compromise
			 settlement of imminent litigation within the meaning of section 1304 of title
			 31, United States Code, and section 2414 of title 28, United States Code, and,
			 notwithstanding anything to the contrary contained in any other provision of
			 law, including section 2517 of title 28, United States Code,any final judgment
			 by the United States Court of Federal Claims determining the fair market value
			 of Contracts CA–20139 and CA–22901 in accordance with the referral provisions
			 of subsection (g) shall be deemed to be a final judgment and award within the
			 meaning of section 1304 of title 31, United States Code.
				(d)Increase in
			 adjusted basis of contract upon cancellationFor purposes of the
			 Internal Revenue Code of 1986, the adjusted basis of any Contract to which
			 subsection (a) applies shall be increased (immediately before the cancellation
			 of such Contract under such section) by the excess (if any) of—
				(1)the fair market
			 value of such Contract (determined immediately before such cancellation),
			 over
				(2)the adjusted basis
			 of such Contract (as determined immediately before the application of this
			 section).
				(e)Determination of
			 fair market valueThe Secretary shall, within six months after
			 the date of enactment of this Act, determine by mineral appraisal, utilizing
			 the discounted cash flow method of appraisal (in accordance with the appraisal
			 guidelines for appraisals of large quantities of mineral materials contained in
			 section IV(E) of BLM Mineral Material Appraisal Handbook H–3630), the fair
			 market value of the Contracts and notify the Contract Holder of those
			 determinations. In determining the fair market value of the Contracts, the
			 Secretary shall assume that—
				(1)the Contract Holder has obtained all the
			 permits and entitlements necessary to mine, produce, and sell sand and gravel
			 under the Contract; and
				(2)mining operations
			 under the Contract have commenced at the time of the determination, with
			 maximum annual production volumes that—
					(A)are based on the
			 projected supply and demand outlook at the time of determination; and
					(B)reflect depletion
			 of the reserves that are subject to the Contract within the effective periods
			 of the Contract.
					(f)Expenditures and
			 covered liabilities describedThe compensation provided for in
			 subsection (b)(2) is equal to the sum of the following:
				(1)All amounts paid to the United States by
			 Contract Holder with respect to the cancelled Contract as bonus bids or other
			 prepayments.
				(2)Interest on
			 amounts referred to in paragraph (1), from the date of payment of such amounts
			 to the United States, at a rate determined by the Secretary.
				(3)Amounts expended
			 by the Contract Holder in securing the Contract and trying to bring it into
			 production, including—
					(A)all actual costs,
			 including fees, associated with the engineering and environmental studies and
			 permitting proceedings that were incurred in good faith in the Contract
			 Holder’s efforts to exercise rights granted under the Contract terms;
			 and
					(B)all actual legal
			 costs, including fees and covered liabilities, incurred in good faith in the
			 Contract Holder’s efforts to exercise rights granted in the Contract including
			 all fees and costs associated with securing permits and entitlements,
			 litigation to compel, secure, or defend permits or entitlements, and litigation
			 in connection with disputes relating to mineral and surface estate rights to
			 the property that is the subject of the Contract.
					(g)Referral to the
			 United States Court of Federal Claims
				(1)ReferralIf
			 within 12 months after the date of enactment of this Act, the Secretary and the
			 Contract Holder do not reach agreed negotiated value under subsection (b)
			 regarding the fair market value of Contracts CA–20139 and CA–22901, the
			 Contract Holder shall have 3 months thereafter to notify the Secretary that it
			 disagrees with the Secretary’s determination of such value. In the event of
			 such notification, the Secretary shall refer the issue of fair market value to
			 the United States Court of Federal Claims for determination.
				(2)Resolution by
			 courtIn any referral under this subsection, the court shall
			 determine de novo the fair market value of Contracts CA–20139 and
			 CA–22901.
				(h)Submission of
			 expenses incurred
				(1)In
			 generalTo assist in the verification of the amounts expended
			 referred to in subsection (f)(3), the Contract Holder shall submit to the
			 Secretary within 60 days after the date of enactment of this Act an itemized
			 list of such amounts, with enough detail and supporting documentation so the
			 Secretary can determine that the expenses are associated with the
			 Contracts.
				(2)ArbitrationThe
			 Secretary shall issue the determination of the amounts expended referred to in
			 paragraph (f)(3) within 60 days after receipt of the itemized list required
			 under paragraph (1). If the Secretary disapproves such list, the Secretary
			 shall, upon the request of the Contract Holder, determine such amounts through
			 arbitration in accordance with subchapter IV of chapter 5 of title 5, United
			 States Code.
				(i)AssignmentThe
			 Contract Holder may at any time assign its rights or entitlement under this Act
			 to all or any part of the compensation provided for in paragraphs (1) and (2)
			 of subsection (b).
			5.Sale of lands
			 near Victorville, California
			(a)In
			 generalNotwithstanding the
			 land use planning requirements of sections 202 and 203 and the other provisions
			 of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1712 and 1713), and subject to subsections (b), (c), and (d), the Secretary
			 shall offer for sale by competitive bidding, for a minimum price not less than
			 fair market value as determined by appraisal by the Secretary under subsection
			 (h), all right, title and interest of the United States in and to those lands
			 identified for disposition on the map entitled Victorville disposal
			 area, California dated December 2009. The Secretary shall keep such map
			 on file and available for public inspection in the offices of the Director of
			 the Bureau of Land Management and in the district office of the Bureau located
			 in Barstow, California.
			(b)Pre-Emptive
			 right of the City of Victorville To purchase Area A landsPrior to any sale of any of the right,
			 title, and interest of the United States as provided in subsection (a), the
			 Secretary shall provide the City of Victorville, California, with the primary
			 pre-emptive right to purchase some or all of such right, title, and interest in
			 and to the lands identified as Area A on the map referred to in subsection (a).
			 The terms of such pre-emptive right shall afford the City of Victorville a
			 period of 30 days prior to any phased sale to be conducted under subsection (g)
			 in which the City may purchase some or all of the right, title, and interest of
			 the United States, as provided in subsection (a), then to be offered for sale
			 at its fair market value as determined by appraisal by the Secretary under
			 subsection (h), by paying to the Secretary in immediately available funds the
			 entire purchase price of the right, title, and interest so purchased by the
			 City. Such period shall commence on the 60th day prior to any phased sale to be
			 conducted under subsection (g), and shall end on the 31st day prior to any such
			 sale. Failure by the City of Victorville to purchase and pay for such right,
			 title, and interest, and to comply with such other terms and conditions of
			 purchase as the Secretary shall prescribe, within such period shall terminate
			 the pre-emptive right of the City of Victorville with respect to the right,
			 title, and interest then offered, but shall not terminate such pre-emptive
			 right with respect to subsequent phased offers of the remaining right, title,
			 and interest identified on the map referred to in subsection (a).
			(c)Pre-Emptive
			 rights of the County of San Bernardino To purchase Area A lands and Area B
			 landsPrior to any sale of
			 any of the right, title, and interest of the United States as provided in
			 subsection (a), and after providing the City of Victorville the right to
			 purchase under subsection (b), the Secretary shall provide the County of San
			 Bernardino with the secondary pre-emptive right to purchase some or all of such
			 right, title, and interest in and to the lands identified as Area A on the map
			 referred to in subsection (a), and the exclusive preemptive right to purchase
			 all such right, title, and interest in and to the lands identified as Area B on
			 the map referred to in subsection (a). The terms of such pre-emptive rights
			 shall afford the County of San Bernardino rights with respect to such lands
			 identified as Area A and lands identified as Area B that are substantially
			 similar to the pre-emptive right afforded under subsection (b).
			(d)Right of local
			 land use authority To purchase Area C landsPrior to any sale of any of the right,
			 title, and interest of the United States as provided in subsection (a), the
			 Secretary shall provide the local land use authority with respect to the lands
			 identified as Area C on the map referred to in subsection (a), as determined
			 under the statutes of the State of California, the exclusive pre-emptive right
			 to purchase some or all of such right, title, and interest in and to such
			 lands. The terms of such pre-emptive right shall afford the local land use
			 authority rights with respect to such lands identified as Area C that are
			 substantially similar to the pre-emptive rights afforded under subsections (b)
			 and (c).
			(e)Withdrawal and
			 reservationSubject to valid
			 existing rights, the minerals in all Federal lands identified in subsection (a)
			 for disposal are withdrawn from settlement, sale, location, or entry under the
			 public land laws, including the mining laws codified at chapter 2 of title 30,
			 United States Code, from leasing under the mineral leasing laws including those
			 codified at chapter 3A of title 30, United States Code, and disposals under the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.). Any sale or other disposal of
			 such lands shall reserve to the United States all minerals in such lands,
			 together with the right to prospect for, mine, and remove such minerals.
			(f)ConsultationBefore
			 initiating efforts to dispose of land under this section, the Secretary shall
			 consult with the City of Victorville, the County of San Bernardino, and surface
			 owners in the jurisdiction where the lands are located, on the potential impact
			 and other appropriate aspects of the disposal. Consultation under this
			 subsection is in addition to any other consultation required by law.
			(g)Phasing of
			 sales
				(1)Area A
			 landsThe Secretary shall, not later than 12 months following the
			 enactment of this Act, offer for sale under subsection (a), subject to the
			 primary pre-emptive right of the City of Victorville under subsection (b) and
			 the secondary pre-emptive right of the County of San Bernardino under
			 subsection (c), those lands depicted as Area A on the map referred to in
			 subsection (a).
				(2)Area B
			 landsThe Secretary shall, not later than 24 months following the
			 enactment of this Act, offer for sale under subsection (a), subject to the
			 exclusive pre-emptive right of the County of San Bernardino, those lands
			 depicted as Area B on the map referred to in subsection (a).
				(3)Area C
			 landsThe Secretary shall,
			 not later than 24 months following the enactment of this Act, offer for sale
			 under subsection (a), subject to the pre-emptive right of the local land use
			 authority under subsection (d), those lands depicted as Area C on the map
			 referred to in subsection (a).
				(4)Remaining
			 landsThe Secretary, after
			 consultations with the City of Victorville, may within 20 years following the
			 enactment of this Act, offer for sale under subsection (a) all the remaining
			 lands identified for disposal in West Mojave Land Management Plan of 2006,
			 except those lands depicted as Area of Critical Environmental
			 Concern in the map referred to in subsection (a).
				(5)Compliance with
			 environmental requirementsLand disposal activities of the
			 Secretary under this subsection shall be consistent with all applicable
			 environmental requirements.
				(h)Determination of
			 fair market valueThe fair market value of the lands referred to
			 in subsection (g)(1) shall be based on an appraisal of the fair market value
			 thereof as of the date of the enactment of this Act which shall be completed
			 not later than 6 months after the date of the enactment of this Act. The fair
			 market value of the lands referred to in subsection (g)(2) shall be based on an
			 appraisal of the fair market value thereof as of that date that is
			 approximately 6 months prior to the related date of offer as set forth in
			 subsection (g)(2) and shall be completed not later than 6 months prior to the
			 related offer. The fair market value of the lands described in subsection
			 (g)(3) shall be based on an appraisal of each parcel offered for sale as of the
			 date of such offer and such appraisal shall be completed not less than 6 months
			 prior to the related offer.
			(i)Special
			 account
				(1)Deposit;
			 availabilityThe gross proceeds of sales of land under subsection
			 (a) shall be deposited in a special account in the Treasury for use under
			 paragraph (2). Amounts in the special account shall be available to the
			 Secretary for purposes of subparagraphs (A) through (E) of paragraph (2) and to
			 the Secretary of Agriculture for purposes of subparagraphs (B) and (C) of
			 paragraph (2) without further appropriation and shall remain available until
			 disbursed.
				(2)Disposition of
			 proceedsProceeds from sales of lands described in subsection (a)
			 shall be disbursed by the Secretary in the following order of priority:
					(A)As compensation to
			 the Contract Holder under section 4(b) for cancellation of the Contracts by the
			 Secretary.
					(B)For the
			 acquisition of private in holdings and land interests in the Mojave National
			 Preserve.
					(C)For the
			 acquisition of holdings and land interests from willing sellers contained
			 within the Conceptual Area Protection Plan as identified in the East Santa
			 Clarita Land Conservation Concept Plan and Implementation Strategy.
					(D)For the
			 acquisition of environmentally sensitive land in the State of California in
			 accordance with section 6.
					(E)For the
			 reimbursement of costs incurred by the California State Office and the Barstow
			 Field Office of the Bureau of Land Management for preparing for the conveyance
			 of land described in subsection (a) including surveys and appraisals,
			 compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321),
			 and, except as otherwise provided in subsection (a), compliance with sections
			 201 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1711, 1712).
					(3)Limitation on
			 use other than for compensationNo funds may be expended under
			 this subsection for purposes of subparagraphs (B) through (E) of paragraph (2)
			 until the date all compensation has been paid to the Contract Holder for
			 cancellation of the Contracts by the Secretary.
				(4)Special account
			 reserve for contract holder
					(A)Limitation on
			 disbursementsNotwithstanding
			 paragraphs (2) and (3), funds in the special account referred to in paragraph
			 (1) may be expended for purposes set forth in subparagraphs (B) through (E) of
			 paragraph (2) after compensation has been paid to Contract Holder as provided
			 in paragraphs (1), (2), and (3) of section 4(b), but prior to the date
			 compensation required under section 4(b)(4) has been paid to Contract Holder,
			 if the agreed-upon amount referred to in subparagraph (B) of this paragraph is
			 held as a reserve for payment to Contract Holder under section 4(b)(4).
					(B)Determination of
			 reserveFor purposes of
			 calculating the reserve provided for in this paragraph, the value of the
			 compensation provided for in section 4(b)(4) is deemed to be such amount as is
			 agreed upon by the Secretary and the Contract Holder:
			 Provided, That such agreed-upon amount shall in no event be
			 less than 15 percent of the sum of the value of the elements of compensation
			 described in paragraphs (1) through (3) of section 4(b): Provided
			 further, That such agreement shall be made prior to the disbursement
			 of any funds from the special account for any matter other than compensation to
			 the Contract Holder. Nothing in this paragraph shall be construed to reduce the
			 amount of the compensation payable to the Contract Holder pursuant to section
			 4(b)(4).
					(5)Investment of
			 special accountAny amounts deposited in the special account
			 shall earn interest in an amount determined by the Secretary of the Treasury on
			 the basis of the current average market yield on outstanding marketable
			 obligations of the United States with a maturity of three years and shall be
			 expended according to the provisions of this section.
				(6)ProceduresExcept
			 with respect to the disbursement of funds as compensation to the Contract
			 Holder for cancellation of the Contracts, the Secretary shall coordinate the
			 use of the special account with the Secretary of Agriculture, the State of
			 California, local governments, and other interested persons, to ensure
			 accountability and demonstrated results.
				6.Acquisitions
			(a)In
			 generalAfter the consultation process has been completed in
			 accordance with subsection (b), the Secretary may acquire with the proceeds of
			 the special account referred to in section 5(a) environmentally sensitive land
			 and interests in environmentally sensitive land. Lands may not be acquired
			 under this section without the consent of the owner thereof. Funds made
			 available from the special account may be used for this purpose with any other
			 funds made available under any other provision of law.
			(b)ConsultationBefore
			 initiating efforts to acquire land under this section, the Secretary or the
			 Secretary of Agriculture shall consult with the State of California and with
			 counties and cities affected by such acquisition, including appropriate
			 planning and regulatory agencies, and with other interested persons, concerning
			 the necessity of making the acquisition, the potential impacts on State and
			 local government, and other appropriate aspects of the acquisition.
			 Consultation under this subsection is in addition to any other consultation
			 required by law.
			(c)AdministrationOn
			 acceptance of title by the United States, land and interests in land acquired
			 under this section that is within the boundaries of a unit of the National
			 Forest System, National Park System, National Wildlife Refuge System, National
			 Wild and Scenic Rivers System, National Trails System, National Wilderness
			 Preservation System, or any other system established by Act of Congress, or any
			 national conservation or national recreation area established by Act of
			 Congress—
				(1)shall,
			 notwithstanding any other provision of law, become part of the unit or area
			 without further action by the Secretary or Secretary of Agriculture; and
				(2)shall be managed
			 in accordance with all laws and regulations and land use plans applicable to
			 the unit or area.
				(d)Determination of
			 fair market valueThe fair market value of land or an interest in
			 land to be acquired by the Secretary or the Secretary of Agriculture under this
			 section shall be determined under section 206 of the Federal Land Policy and
			 Management Act of 1976 (16 U.S.C. 1716) and shall be consistent with other
			 applicable requirements and standards.
			
